108 U.S. 207
2 S.Ct. 536
UNITED STATESv.JAMES H. BRITTON AND BARTON BATES.
No. 410.
Argued October 1882, Decided April 1883.
108 U.S. 207
2 S.Ct. 536
UNITED STATES

1
v.


2
JAMES H. BRITTON AND BARTON BATES.


3
No. 410.


4
Argued October 1882, Decided April 1883.


5
In case No. 410, (UNITED STATES v. JAMES H. BRITTON and


6
BARTON BATES,) on certificate of division in opinion from the same


7
court, the indictment contained five counts, all substantially

similar to the counts in case 409, [ante, 531,] just disposed of.

8
What we have said in reference to the indictment in case 409


9
applies to the indictment in this case. As the indictment is bad,


10
and no good indictment can be framed upon the facts as they appear


11
therein, it is unnecessary and we decline to answer the specific

questions submitted to us by the judges of the circuit court. U.
S. v. Buzzo, 18 Wall. 125.